Citation Nr: 0305832	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  94-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to additional special monthly pension based on 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  That 
decision denied entitlement to a special monthly pension on 
the basis that the evidence did not show the veteran's need 
for regular aid and attendance.  In March 1998, the Board 
remanded the claim to the RO for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's principal disabilities are dementia of 
Alzheimer's type of moderate degree, uncomplicated 
(previously diagnosed as organic brain syndrome), rated as 50 
percent disabling; arteriosclerotic heart disease, status 
post angioplasty, rated as 60 percent disabling; degenerative 
joint disease of the cervical spine, rated as 10 percent 
disabling; status post-traumatic amputation of the upper 
third of the left index finger, rated as 10 percent 
disabling; status post right renal lithiasis, rated as 
noncompensably disabling; and benign prostatic hypertrophy, 
rated as noncompensably disabling.

3.  The evidence of record reasonably shows that the veteran 
is unable to care for his daily personal needs without 
assistance from others and is unable to protect himself from 
the hazards of daily living.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need of regular aid and attendance have been met.  
38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his mental disorder and need for aid and 
attendance.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an April 2002 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Factual Background

The veteran was granted entitlement to a permanent and total 
disability evaluation for pension purposes effective in 
February 1987.  The veteran's principle disabilities are 
dementia of Alzheimer's type of moderate degree, 
uncomplicated (previously diagnosed as organic brain 
syndrome), rated as 50 percent disabling; arteriosclerotic 
heart disease, status post angioplasty, rated as 60 percent 
disabling; degenerative joint disease of the cervical spine, 
rated as 10 percent disabling; status post-traumatic 
amputation of the upper third of the left index finger, rated 
as 10 percent disabling; status post right renal lithiasis, 
rated as noncompensably disabling; and benign prostatic 
hypertrophy, rated as noncompensably disabling.

The veteran and his wife contend that he is entitled to 
special monthly pension due to the need for regular aid and 
attendance because of symptoms related to dementia.

A September 1993 VA aid and attendance examination report 
noted that the veteran was hospitalized in October 1990 due 
to arteriosclerotic heart disease.  The examiner noted no 
restrictions with regard to the extremities and spine.  He 
indicated that the veteran was able to do his daily 
necessities with supervision.  The examiner stated that the 
veteran was not strictly housebound because he went in and 
out as he pleased.  He also noted that the veteran needed his 
wife's supervision at all times because of increasing memory 
loss.

A June 1994 VA mental disorder examination report noted that 
the veteran was referred by the adjudication officer for a 
psychiatric evaluation to determine the need for aid and 
attendance.  The veteran reported memory loss, but no 
episodes of disorientation.  On examination, the veteran was 
well dressed, well nourished and adequately groomed.  He was 
alert and aware of the interview situation.  He was in full 
contact with reality and showed no abnormal tremors, tics, or 
mannerisms.  His responses were relevant, coherent, and 
logical.  There was no evidence of delusions, hallucinations, 
or suicidal or homicidal ideations.  His complaints were of 
memory loss and other somatic symptoms.  His affect was 
adequate to the emotional content.  He was slightly 
depressed.  He was oriented to person, place and time.  
Memory was grossly well preserved.  Intellectual functioning 
was average.  Judgment was maintained.  No specific mental 
disorder was noted.  The examiner stated that the veteran's 
level of functioning was fair.

A February 1995 VA neuropsychological examination report 
indicated that the veteran was seen for complaints of 
persistent dizziness and memory loss.  The veteran was 
oriented to place and person, but not time.  The examiner 
indicated that the veteran's general level of functioning 
suggested a mildly significant decline from premorbid 
capacity.  The clinical diagnosis was dementia, not otherwise 
specified, mild and uncomplicated.  The examiner stated that 
a full work up for dementia was recommended.  He indicated 
that the veteran's full capacity for self-care and 
independent living was questionable.

The veteran's wife testified before a hearing officer at a 
hearing held at the RO in April 1996.  She stated that the 
veteran had not gone out alone in about four years because he 
got lost.  She testified that he took walks down the block in 
their development, but either she or a neighbor watched him 
from a window to make sure he did not get lost.  She reported 
that the veteran does not help out around the house, or 
handle the money anymore.  She stated that, when he reads, he 
did not remember what he just read.  She indicated that the 
veteran stayed home alone, but she always lets her neighbors 
know to look out for him when she went out.  She reported 
that he usually slept when he was home alone.  She testified 
that she had to remind him to take a bath.  She also stated 
that the veteran was able to feed himself.

A February 1997 VA mental disorder examination report stated 
that the veteran reported that he forgot everything.  On 
examination, the veteran was alert and oriented times three.  
He avoided eye-to-eye contact.  His mood was euthymic.  His 
attention and concentration were good.  The veteran was able 
to give detailed and specific information about himself.  His 
speech was clear and coherent.  He was not hallucinating.  
His insight and judgment were fair.  He exhibited good 
impulse control.  No gross psychiatric disorder was noted on 
the examination report.

An April 2002 VA aid and attendance examination report 
indicated that the veteran was not hospitalized, bedridden or 
wheelchair bound.  The examiner stated that the veteran had 
bilateral cataracts.  He noted refraction error was corrected 
with eyeglasses.  The veteran reported generalized 
arthralgia, loss of balance and insomnia.  He stated that he 
got lost to place and time and did not remember dates, names 
or events.  The examiner indicated that the veteran was 
alert, but disoriented with a loss on all three spheres.  
Degenerative joint disease of the upper and lower extremities 
was noted with satisfactory coordination.  The veteran 
ambulated without aid or assistance.  Locomotion was 
satisfactory for his age.  The veteran was able to walk 
without the assistance of another person.  No mechanical aid 
was used or needed.  The examiner indicated the veteran was 
able to leave his home at anytime, but needed supervision due 
to dementia.  Finally, the examiner stated that the veteran 
was independent and under supervision for his daily 
requirements.

An April 2002 VA mental disorder examination report noted 
that the veteran began to have cognitive problems in 1992.  
On examination, the veteran was well dressed and groomed.  
The veteran's wife reported that she helped him get dressed.  
The veteran was cooperative, logical and coherent.  He did 
not experience or report auditory hallucinations, ideas of 
reference or delusions.  He was euthymic and reported eating 
and sleeping appropriately.  He did not experience crying 
spells or pressured speech.  He felt motivated and was not 
experiencing suicidal ideas or plans.  The veteran reported 
that he enjoyed watching television and going to church.  He 
stated he took mini-walks around the neighborhood and always 
returned home.  The veteran was able to perform practical 
tasks.  He did not need help to go to the bathroom or take a 
shower.  The examiner stated that "the veteran was not 
strictly housebound to a degree in need of the assistance of 
a health care provider for reasons of his dementia, which 
remained to a moderate degree."  The examiner noted that the 
veteran's wife and daughter had medical conditions that 
limited their capacity to help the veteran with his 
condition.


III.  Criteria

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person:  (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 C.F.R. 
§ 3.351(c)(3).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through it essential character, actually requires that the 
appellant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. §  
3.352(a).

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims (Court) has held that it is 
logical to infer there is a threshold requirement that at 
least one of the enumerated factors be present.  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

A special monthly pension is payable to a veteran who is not 
in need of regular aid and attendance if, in addition to have 
a single permanent disability rated 100 percent under the 
Schedule of Rating Disabilities, the veteran has an 
additional disability, or disabilities, independently rated 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
if the veteran is permanently housebound by reason of 
disability or disabilities.  38 C.F.R. § 3.351(d) (2002).

A veteran is considered permanently housebound by reason of 
disability or disabilities if the veteran is substantially 
confined to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward and clinical area, and 
it is reasonably certain that the disability or disabilities 
and the resultant confinement will continue throughout his or 
her lifetime.  38 C.F.R. § 3.351(d)(2) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of entitlement 
to a special monthly pension based on the need for regular 
aid and attendance.  

The Board notes at the outset that the veteran is not 
entitled to special monthly pension by reason of being 
housebound.  The veteran does not, at present have a single 
disability rated as 100 percent disabling, which is the first 
threshold or criteria that must be met for such an 
entitlement.

The veteran and his wife contend that he is in need of aid 
and attendance because the symptoms related to his dementia 
require him to be supervised constantly.  Therefore, the 
Board must determine whether the veteran has a factual need 
of aid and attendance based on the criteria set forth in 
38 C.F.R. § 3.52(a).

The September 1993 VA aid and attendance examination states 
that the veteran requires his wife's supervision at all times 
due to his increasing memory loss.  A February 1995 VA 
neuropsychological report did note that the veteran's full 
capacity for self-care and independent living was 
questionable.  The veteran's wife testified at the April 1996 
hearing that the veteran required constant supervision 
because of his dementia.  Finally, the April 2002 VA aid and 
attendance examination report noted that the veteran was able 
to leave his home, but required supervision due to his 
dementia.  It is reasonably apparent from the evidence of 
record that there is a likelihood that there is a need for 
supervision with regard to at least some of the capacities 
contemplated under the criteria for the claimed benefit.

The Board notes that it is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  See 
38 C.F.R. § 3.352(a).  Accordingly, the Board concludes, 
based on the evidence provided, that there is sufficient 
evidence of record to find that the veteran requires care and 
assistance on a regular basis to protect him from the hazards 
and dangers incident to his daily environment.  Accordingly, 
the veteran's claim for entitlement to special monthly 
pension on account of the need for regular aid and attendance 
is granted.


ORDER

Entitlement to special monthly pension due to need for 
regular aid and attendance is granted, subject to the law and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

